                                          Case 4:12-cr-00574-PJH Document 519 Filed 06/09/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                        Case No. 12-cr-0574-PJH-3
                                  8                    Plaintiff,

                                  9              v.                                     ORDER DIRECTING GOVERNMENT
                                                                                        TO FILE RESPONSE TO RULE 60
                                  10     JOHN DEVALIER DANIELS,                         MOTION
                                  11                   Defendant.                       Re: Dkt. No. 512

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Petitioner in this habeas case has filed a motion under Rule 60(b) for relief from

                                  15   the judgment denying his § 2255 petition. See Dkt. 512. The court hereby directs the

                                  16   government to file a response to petitioner’s motion, no later than June 24, 2021. The

                                  17   government shall also serve a copy of the response on petitioner. If petitioner wishes to

                                  18   reply, he shall do so by filing a reply brief with the court no later than July 1, 2021. The

                                  19   motion will thereafter be submitted on the papers.

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: June 9, 2021

                                  23                                                    /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  24                                                United States District Judge
                                  25

                                  26

                                  27

                                  28
